Citation Nr: 0305965	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for obesity.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for diabetes mellitus.

5.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1962 to February 1965.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from January and 
October 1998 rating decisions by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  When this case was previously before 
the Board in May 2001, it was remanded for further 
evidentiary development and compliance with the VA duties to 
notify and assist.  In November 2000, the veteran testified 
at a Travel Board hearing at the RO before the undersigned.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service 
connection for obesity, based on a finding that obesity was 
not a disability under the law.

2.  Evidence submitted since the August 1994 rating decision 
was not previously of record, but is either cumulative or 
does not address the matter of a nexus between the veteran's 
obesity and his military service; it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In September 1981, the Board denied service connection 
for a psychiatric disorder, based on a finding that the 
veteran's variously diagnosed psychiatric disorder was not 
related to service, and an August 1994 rating decision 
declined to reopen the claim; the veteran initiated, but did 
not perfect an appeal of that rating decision, and it became 
final.

4.  Evidence pertaining to a claim of service connection for 
a psychiatric disability and submitted since the August 1994 
rating decision was not previously of record, but is either 
cumulative or does not address the matter of a nexus between 
the veteran's psychiatric disorder and his military service; 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

5.  Service connection for hypertension was initially denied 
in a March 1967 rating decision based on a finding that the 
veteran's hypertension, if present, was not related to 
service; an August 1994 rating decision declined to reopen 
the claim of service connection for hypertension.

6.  Evidence submitted since the August 1994 rating decision 
was not previously of record, but is either cumulative or 
does not address the matter of a nexus between the veteran's 
hypertension and his military service; it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  An unappealed August 1994 rating decision denied service 
connection for diabetes mellitus based on a finding that 
there was no evidence of a relationship between diabetes and 
the veteran's military service.

8.  Evidence submitted since the August 1994 rating decision 
was not previously of record, but is either cumulative or 
does not address the matter of a nexus between the veteran's 
diabetes mellitus and his military service; it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  There is no competent evidence of a relationship between 
the veteran's impotence and his military service.
CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1994 rating decision 
denying service connection for obesity is not new and 
material, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  Evidence submitted since the August 1994 rating decision 
declining to reopen a claim of service connection for a 
psychiatric disorder is not new and material, and the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).

3.  Evidence submitted since the August 1994 rating decision 
declining to reopen a claim of service connection for 
hypertension is not new and material, and the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2002).

4.  Evidence submitted since the August 1994 rating decision 
denying service connection for diabetes is not new and 
material, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2002).

5.  Service connection for impotence is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002), was enacted on November 9, 2000.  Regulations 
implementing the VCAA have been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  However, the expanded VCAA notification duties 
are applicable to claims to reopen final decisions.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The appellant was notified of the applicable laws and 
regulations.  The Board remand, the rating decision, the 
statement of the case, and the supplemental statement of the 
case have informed him what he needs to establish entitlement 
to the benefits sought and what evidence VA has obtained.  
The appellant was specifically notified of the provisions of 
the VCAA in the May 2001 Board remand, in a July 2001 VCAA 
letter, and in the November 2002 supplemental statement of 
the case, and those documents specifically informed him of 
his and VA's relative responsibilities in obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As was 
noted above, the Board conducted development in this case 
following the Travel Board hearing and the enactment of the 
VCAA.  Further, VA has sought to obtain medical records from 
all providers identified by the veteran. The veteran's 
representative has recently submitted a statement from a 
treating doctor which indicates the veteran remains disabled; 
this doctor was contacted by VA for treatment records.

Factual Background

Prior to the August 1994 rating decision, the record 
consisted of service medical records, private medical 
records, VA treatment records and examination reports, and 
hearing testimony from the veteran.

Service medical records reveal that the veteran underwent a 
May 1963 psychiatric evaluation.  A history of adjustment 
problems prior to military service was noted.  The veteran 
made no complaint of impotence.  A November 1964 separation 
examination noted no relevant defects.

Postservice treatment records reveal that the veteran was 
treated for a psychiatric disorder beginning in 1975 and 
1976; a personality disorder was diagnosed.  At various 
times, personality disorders, depression, schizophrenia, and 
anxiety disorders were diagnosed.  Records also reveal 
treatment for diabetes mellitus and hypertension.  The 
veteran was noted to be overweight.

Since August 1994, in addition to submitting duplicate copies 
of evidence already of record, the veteran has submitted the 
following evidence:

Private and VA records reveal treatment to control the 
veteran's diabetes mellitus with insulin and diet.  Diets 
were also intended to help the veteran lose weight.  In June 
1997, a private doctor reported that diabetes was initially 
diagnosed in 1977.  The veteran's blood pressure was noted to 
be elevated on several occasions, but was within normal 
limits overall.  In February 1995, the veteran stated on a 
pre-examination questionnaire that no doctor had ever told 
him he had high blood pressure.  He did indicate that he had 
sexual problems "at times."

One private doctor, who treated the veteran in 1996 and 1997, 
responded to the RO's request for records with the statement 
"By record impotence.  Patient not seen for a long time."  
He supplied no supporting records.  A number of doctors noted 
that they had no records of treatment for the veteran due to 
the passage of time; one stated he had not treated the 
veteran.

The veteran was treated on several occasions for a variously 
diagnosed psychiatric disorder, including depression and 
anxiety.  Doctors related his psychiatric problems to 
numerous family and work stresses in his life.

On July 1997 VA psychiatric examination, the veteran reported 
that he had psychiatric problems since serving in the 
military.  He was treated for stress and anxiety in service.  
He reported he had hypertension.  He did not complain of 
impotence.  A generalized anxiety disorder with depressive 
features was diagnosed.  A personality disorder was also 
present.  Essential hypertension was listed as a diagnosis.  

In August and September 1997, the veteran submitted 
statements from friends and family members stating that his 
hypertension, psychiatric disorder, and obesity began in 
service.

The veteran testified at a Travel Board hearing in November 
2000.  He stated that all relevant medical evidence had been 
submitted; he indicated that he had no new evidence regarding 
the issues on appeal since the prior final decision.

As was noted above, in March 2003, the veteran, through his 
representative, submitted a short, barely legible handwritten 
note from a treating physician stating that the veteran 
remained disabled.  The statement did not refer to the 
etiology of any disorder.

Records obtained from the Social Security Administration 
include: 

A January 1980 letter from a private doctor to a firm 
administering a workers compensation program indicates that 
in 1978 the veteran had mild hypertension, was obese, and 
possibly had diabetes mellitus.  He was also depressed.  The 
listed diagnoses were a work-related chronic anxiety 
syndrome, diabetes mellitus, mild hypertension, post-status 
impotence which had been treated by a psychiatrist, and gross 
exogenous obesity.  A May 1999 letter from the same doctor 
notes that he treated the veteran from 1978 to 1989.  The 
veteran had symptoms of impotence, and was concerned about 
high blood pressure.  His final diagnoses were diabetes 
mellitus, schizoaffective disorder, and hyperlipidemia.  The 
doctor attributed the veteran's problems to a stressful home 
life.  His impotence was related to stress and a psychiatric 
disorder.

In December 1996 correspondence, a private examiner stated 
that he treated the veteran mainly for impotence associated 
with diabetes.

On January 1997 examination for Social Security Disability 
benefits, the veteran reported that since 1977, he has had 
high blood pressure, anxiety, and stress.  He denied being on 
any medication for his blood pressure.  He stated that 
psychiatric problems ran in his family.  He had circulation 
problems and neuropathy.  The examiner diagnosed noninsulin 
dependent diabetes, possible diabetic neuropathy, 
hypertension by history, and severe anxiety with depression.

On February 1997 psychiatric examination for Social Security 
Disability benefits, the veteran reported that he was 
depressed and paranoid, and had diabetes mellitus, 
hypertension, and impotence.  Recurrent major depression with 
psychotic features and rule out schizoaffective disorder were 
diagnosed.

Analysis

New and Material Evidence

Generally, a final Board or RO decision may not be reopened 
and allowed based on the same evidence.  38 U.S.C.A. 
§ 7105(c).  Under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  [An amended version of 
38 C.F.R. § 3.156(a) is effective only for claims to reopen 
filed on or after August 29, 2001.  As the instant petition 
to reopen was filed prior to that date, it does not apply in 
the instant case.] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

The veteran has submitted updated treatment records and lay 
statements showing that his weight has fluctuated over the 
years.  The evidence was not previously of record, and hence 
is new.  However, the information it provides is not new.  It 
was established, and is not in dispute, that the veteran is 
obese.  The evidence does not indicate that the obesity is 
anything other than a congenital or developmental disorder.  
No doctor states that obesity is a symptom of another 
disorder or disease.  Therefore, the evidence regarding 
obesity is cumulative and not new.  Furthermore, it is not 
material as it does not bear directly and substantially on 
the veteran's claim.

With regard to the veteran's claims of service connection for 
a psychiatric disorder, hypertension, and diabetes mellitus, 
the veteran has also submitted updated treatment records.  
These records confirm the presence of the claimed medical 
problems, but do not address the matter of etiology of the 
disorders, the basis upon which the claims were previously 
denied.  While several doctors have noted the veteran's 
statements that his problems began in service, or were 
otherwise related to service, no examiner has made an 
independent finding of a nexus between any of the disorders 
and service.  In fact, several examiners specifically related 
the psychiatric disorder to post-service events, and other 
examiners failed to even diagnose hypertension.  Diabetes 
mellitus was first diagnosed, at the earliest, twelve years 
after separation from service.  No additional evidence 
submitted shows the onset of the disorder in service, or 
shows that it was manifested in the first postservice year.

Further, the veteran's statements, and those of his friends 
and family, regarding a nexus between service and current 
medical problems are not probative, as lay opinions on topics 
requiring specialized medical knowledge are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, while new, such statements do not bear directly 
and substantially on the issue of service connection for 
diabetes, hypertension, or a psychiatric disorder.  Hence, 
they are not material.

Impotence

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).

Here, evidence indicates that beginning in 1978, the veteran 
has been seen, at least occasionally, for impotence.  
However, service medical records reveal no complaints of or 
treatment for, impotence, and there is no evidence of any 
treatment or complaints of impotence prior to 1978.  

Furthermore, several examiners have discussed the etiology of 
the veteran's impotence, and none has related it to service.  
Initially, the impotence was attributed to the veteran's 
psychiatric problems, which themselves were related to home 
and work stress.  Records indicate that a psychiatrist 
successfully treated the condition.  Later, examiners found 
that the impotence was secondary to diabetes mellitus, and it 
was treated, with limited success, by medication.  In either 
instance, impotence was not related to service or to a 
service connected disorder.  The sole evidence of a 
relationship between impotence and service is in statements 
of the veteran; as was discussed above, lay statements 
relating to etiology are not competent evidence.  Espiritu, 
supra.

In the absence of any competent evidence of a nexus between 
impotence and military service, service connection for such 
disability is not warranted.





ORDER

The appeal to reopen a claim of service connection for 
obesity is denied.

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.

The appeal to reopen a claim of service connection for 
hypertension is denied.

The appeal to reopen a claim of service connection for 
diabetes mellitus is denied.

Service connection for impotence is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

